Citation Nr: 1021393	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-21 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 until 
March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Atlanta, Georgia.

This case was remanded by the Board in December 2007 and May 
2009 for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

Specifically, further development is warranted as certain 
action requested in the Board's previous remands has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by the Board confers on an appellant the right 
to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

In the December 2007 and May 2009 remands, the Board 
specifically requested that, in conjunction with a VA 
examination, opinions be rendered as to (1) whether the 
Veteran's left knee disorder is related to service, (2) 
whether the Veteran's left knee disorder is directly related 
to the service-connected right knee disability, or whether it 
is related to the December 2000 motor vehicle accident, and 
(3) if a negative opinion was provided as to the first two 
questions, whether the Veteran's left knee disorder was 
aggravated by his service-connected right knee disability.    

The Board acknowledges that the Veteran underwent a VA 
examination regarding the left knee in July 2009.  However, 
the July 2009 VA examiner failed to adequately address the 
three questions posed in the Board's previous remands.  
Instead, the July 2009 VA examiner merely stated that the 
"issue" could not be resolved "without resorting to mere 
speculation."  It is unclear whether this opinion was meant 
to refer to the issue of direct service connection, secondary 
service connection, or aggravation.  In any event, regardless 
of which issue the examiner could not resolve, the opinion 
itself is wholly inadequate for evaluation purposes as 
absolutely no rationale was provided for why an opinion could 
not be rendered.   This opinion simply does not comply with 
the Board's May 2009 remand, which stated that "[t]he 
rationale for all opinions expressed should be explained."  
See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."). 

Further, although a subsequent opinion was rendered in an 
addendum dated January 2010 that opinion solely addressed the 
issue of whether the Veteran's left knee was related to the 
right knee.  Importantly, no opinion was rendered on the 
issues of whether the Veteran's left knee disorder was 
otherwise directly related to service or whether his left 
knee disorder was aggravated by his service-connected right 
knee disability.  Moreover, the Board's May 2009 remand 
specifically requested that the Veteran's December 2002 motor 
vehicle accident be addressed.  However, the January 2010 
opinion did not provide any discussion regarding the 
accident.  Accordingly, the Board finds that the Veteran has 
not been accorded with adequate medical opinions as requested 
in the Board's previous remands.

The December 2007 and May 2009 remands by the Board confer on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  The United States Court of Appeals 
for Veterans Claims has addressed this issue in Stegall v. 
West, 11 Vet. App. 268 (1998), wherein it states that where 
the remand orders of the Board are not fully implemented, the 
Board itself errs in failing to insure compliance.   
Therefore, the case must again be remanded for compliance 
with the Board's earlier remands.

Accordingly, the case is REMANDED for the following 
action(s):

1.  The RO is directed to obtain 
additional opinions regarding the nature 
and etiology of the Veteran's left knee 
disorder.  The entire claims file, to 
include a complete copy of this Remand, 
must be made available to the examiner in 
conjunction with the opinions.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to the following unaddressed medical 
questions:

(1)	whether the Veteran's current left 
knee disorder is related to service 
(i.e., a 50 percent probability or 
higher), including any incident of 
service; 

(2)	 whether the Veteran's left knee 
disorder is directly related to the 
service-connected right knee 
disability; and

(3)	if the examiner concludes that the 
service-connected right knee disorder 
did not cause a left knee disorder or 
that the left knee disorder is not due 
to service, he/she should indicate 
whether the service-connected right 
knee disability aggravates the left 
knee (i.e., causes an increase in the 
underlying disability which is beyond 
the natural progress).

In accordance with the previous remand 
instructions, the VA examiner is directed 
to discuss the Veteran's December 2000 
motor vehicle accident.  Moreover, all 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.  If the requested opinions cannot 
be made without resorting to speculation, 
the examiner must state this and 
specifically explain why an opinion cannot 
be provided without resorting to 
speculation.  

2.  The RO/AMC must ensure that each 
element of the requested opinion has been 
addressed.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
left knee disorder, to include as 
secondary to a service-connected right 
knee disability.  If the benefit sought on 
appeal is not granted, the RO must furnish 
a supplemental statement of the case, and 
the Veteran and his representative should 
be provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should be then 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


